DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Logan B. Christenson on 11 January 2022.  The application has been amended as follows: 
In the Claims:
Claim 1, amended to read as follows:
1.	(Currently Amended) A rope made of a textile fibre material for applications in which a diagonal pull may occur, the rope comprising: 
a core/sheath rope comprising a core and a sheath[[,]]; and
a tensile element, 
wherein the core and the sheath are composed essentially of a textile fibre material, 
wherein the core is stranded or braided, 
wherein the core, and/or, if the core is provided in the form of several strands, at least part of the strands, is/are wrapped by a first winding layer of the tensile element in a force-fitting manner, wherein the first winding layer contacts the core and/or the strands over an entire coincident length of the first winding layer with the core and/or strands,
wherein, within the first winding layer formed by the tensile element, a winding is located with a longitudinally extending gap (L1, L2) from the next winding,
wherein the diameter of the rope is at least 6 mm, and


Claim 3, amended to read as follows:
3.	(Currently Amended) A rope according to claim 1, wherein the tensile element is wound around the core of the rope or, respectively, optionally the strands of the core to additionally form at least a second winding layer[[s]].

Claim 4, amended to read as follows:
4.	(Currently Amended) A rope according to claim 3, wherein the first and second winding layers differ in their directions of winding.

Claim 7, amended to read as follows:
7.	(Currently Amended) A rope according to claim 1, wherein at least 30% of the surface of the core of the rope or, respectively, optionally the strands of the core 

Claim 17, amended to read as follows:
17.	(Currently Amended) A rope according to claim [[5]] 1, wherein at least 50% of the surface of the core of the rope or, respectively, optionally the strands of the core of the winding or windings is covered by the tensile element.  

Claim 18, amended to read as follows:
18.	(Currently Amended) A rope according to claim [[5]] 1, wherein at least 80% of the surface of the core of the rope or, respectively, optionally the strands of the core of the winding or windings is covered by the tensile element.  

Allowable Subject Matter
Claims 1-4, 6-18, 23, and 24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAUN R HURLEY/Primary Examiner, Art Unit 3732